Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRIC STORED ENERGY SOURCE

Examiner: Adam Arciero	SN: 16/665,158	Art Unit: 1727	August 16, 2022 

DETAILED ACTION
Applicant’s response filed on June 08, 2022 has been received. Claims 1-3, 7, 9-11, 15 and 17-18 are currently pending. Claims 1, 3, 7, 10-11, 13, 15 and 17 have been amended. Claims 4-6, 12-14 and 16 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claims 1 and 11 are drawn to a storage cell and the newly added limitation “of a motor vehicle” in line 4 of claim 1 and line 5 of claim 11 does not provide any structural limitations to the claimed storage cell.

Claim Objections
Claims 11-13, 15 and 17-18 are objected to because of the following informalities: claim 11 recites “facesc” on line 10 which appears to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections on claims 1-3, 7, 9-11, 15 and 17-18 for containing new matter are withdrawn because Applicant has amended the independent claims. 
The claim rejections under 35 USC 112(b) on claims 3 and 13 are maintained.
Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “lower electrical conductivity than a given value” in claims 3 and 13 is indefinite. It is unclear as to what materials read on the claimed invention without knowing what the given value is. The Examiner will construe any material with a lower electrical conductivity than another material to read on the claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Schroder et al. and Schmidt et al. over claims 1-7, 9 and 11-18 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Schroder et al. and Schmidt et al. over claim 10 is withdrawn because Applicant has amended the independent claims

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US 4,865,928).
As to Claims 1-2 and 10, Richter discloses of a storage cell and method of operating (wherein the cell can be used in a vehicle; col. 1, lines 32-33 and 53-55), comprising: a cuboid battery housing comprising a coolant line 4 running through the interior of the housing adjacent to the outer faces of the housing and comprising an inlet 7 and outlet 8 provided on same face of the battery housing (Fig. 1). 
As to Claim 3, Richter discloses wherein the tube is copper (a lower electrical conductivity than silver, for example) (col., 3, lines 20-23).  
As to Claim 7, Richter discloses wherein the coolant inlet and outlet exits a face of the housing (strip 9; which closes the housing as a cover) (Fig. 1). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 4,865,928) in view of Schmidt et al. (WO 2012/107161; as found in IDS dated 10/28/2019 and using machine translation or citation purposes).
As to Claim 9, Richter does not specifically disclose wherein the line enters and exits the housing at the terminal poles.
However, Schmidt et al. teaches of an electrochemical storage cell, comprising: a housing 4 for holding electrochemical components and having a multiplicity of outer faces; a line 3 that runs through the interior of the housing for conducting a coolant, and the line enters are one outer face at a first pole 1 and exits at another outer face at a second pole 2 (Fig. 1 and pg. 3, lines 1-7). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the coolant inlet and outlet of Richter to be the terminal poles because Schmidt teaches that a compact arrangement and uniform cooling is achievable (pg. 4, paragraph 9). 

Allowable Subject Matter
Claims 11-12, 15 and 17-18 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Schroder et al., Richter, Higuchi, Enomoto, and Schmidt et al., do not specifically disclose, teach, or fairly suggest the claimed storage cell, comprising: a cuboid housing having two poles formed on the same outer face of the housing; a line that runs through the interior of the housing for conducting a cooling/heating medium; and wherein the battery components wrap around the line (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727                                                                                                                                                                                                        up